Citation Nr: 1546816	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  11-03 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1959 to March 1962 and from April 1962 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Following a January 2012 hearing, this case was remanded in April 2014 and March 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The competent evidence of record does not establish a causal link between current bilateral hearing loss and service, and this disability was not first manifest within one year following service.

2.  The competent evidence of record does not establish a causal link between current tinnitus and service, and this disability was not first manifest within one year following service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2.  Tinnitus was not incurred in or aggravated by service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran was notified of the evidence needed to support his claim in a May 2011 38 C.F.R. § 3.159(b) letter issued before the appealed June 2011 rating decision.  This letter addressed all Dingess/Hartman considerations as to disability ratings and effective dates.  The January 2012 hearing transcript further reflects that the undersigned Veterans Law Judge addressed the elements of the claims and the evidence needed to support the claims during that hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, all relevant in-service, private, and VA treatment records have been obtained.  The Veteran was afforded a June 2011 VA audiological examination, with multiple subsequent opinions requested.  The most recent addendum opinion, from July 2015, satisfied the Board's development request in its March 2015 remand.  There remain no deficiencies in terms of evidentiary development in this case, and the Board is ready to proceed with the merits of the Veteran's claims.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including such organic neurological disorders as bilateral hearing loss and tinnitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, that loss must be of a particular level of severity.  For purposes of applying the laws administered by the VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, VA's laws and regulations do not require treatment for hearing loss in service in order to establish service connection for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, the key issues are whether the Veteran currently satisfies the criteria of 38 C.F.R. § 3.385 and whether there is a basis for linking the current hearing loss disability to the Veteran's service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (noting that a loss of 20 decibels or more could indicate some hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385).

In this case, the Board initially notes that there is no question whatsoever that the Veteran is currently diagnosed with a bilateral hearing loss disability (as defined by 38 C.F.R. § 3.385) and tinnitus, as confirmed in the report of a June 2011 VA examination.  Also, the Veteran is a recipient of the Combat Medical Badge, and accordingly acoustic trauma in service is conceded.  The question for the Board is whether the currently diagnosed disorders are etiologically related to acoustic trauma or any other incident in service, and this determination necessarily includes an analysis of the Veteran's hearing patterns in service.  See Hensley v. Brown, supra.

The Veteran's service treatment records contain a copious number of audiological evaluations.  The Board has reviewed these evaluations, and notes that the findings from the evaluations dated prior to October 31, 1967 have been converted from American Standards Association (ASA) units to International Organization for Standardization (American National Standards Institute) (ISO (ANSI)) units.

At entry into service, in January 1959, the Veteran reported no ear problems.  There is no record of audiometric testing from that date.  An audiological evaluation from the Veteran's January 1962 separation examination report from his first period of service revealed pure tone thresholds, in decibels, to be as follows (converted to ISO (ANSI) units):





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
5
0
LEFT
10
0
5
10
5

An audiological evaluation contained in a July 1965 annual examination report is barely legible, but - to the extent that it is legible - appears to show the following (converted to ISO (ANSI) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
15
?
LEFT
15
10
15
?
20

An undated audiological evaluation (the second page of an examination report, separated from the first page) revealed pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
x
15
LEFT
15
15
15
x
15

An audiological evaluation from February 1968 revealed pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
x
0
LEFT
0
0
0
x
0

An audiological evaluation from December 1970 revealed pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
10
LEFT
10
0
0
0
15

An audiological evaluation from July 1978 revealed pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
20
LEFT
10
5
5
10
10

An audiological evaluation from August 1979 revealed pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
5
10
0
0
0

An audiological evaluation from October 1981 revealed pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
10
15
LEFT
25
20
15
10
15

The examination report reflects that the Veteran reported "no significant change" since the last physical examination except for an eye problem and "[h]earing loss."  The examiner did not, however, further discuss this complaint.

The audiological evaluation conducted in conjunction with the Veteran's July 1982 separation examination revealed pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
0
0
LEFT
10
5
0
0
0

The Report of Medical History from July 1982 reflects that the Veteran denied any history of hearing loss.

Subsequent to service, the Veteran was seen at a military facility for periodic examinations.  An audiological evaluation from July 1985 revealed pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
20
LEFT
10
5
10
10
30

An audiological evaluation from June 1987 revealed pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
5
10
LEFT
5
10
5
10
25

An audiological evaluation from July 1991 revealed the first evidence of a left ear hearing loss disability, under 38 C.F.R. § 3.385:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
15
LEFT
10
10
5
40
60

An audiological examination from July 1993 confirms a bilateral hearing loss disability, as the Veteran had pure tone thresholds of 40 decibels or higher at 4000 Hertz in the right ear and 3000 and 4000 Hertz in the left ear.  Audiometric findings from August 1995 confirmed this disability, insofar as the Veteran's pure tone thresholds at the 4000 Hertz level were 55 decibels in the right ear and 70 decibels in the left ear.  The earliest evidence of record of tinnitus is the Veteran's own claim for service connection for that disability in November 2010.  He had previously denied "real complaints of tinnitus at this time" during his October 1999 VA examination.

As noted above, the Veteran's June 2011 VA audiological examination confirmed the diagnoses of bilateral hearing loss and tinnitus, and the examiner found that tinnitus was as likely as not a symptom associated with the hearing loss.  During the examination, the Veteran reported that he initially experienced tinnitus while in the Army but could not remember the general timeframe.  He further indicated that he did not again experience tinnitus until he had "balance issues" but could not "recall when this occurred."  The examiner noted normal hearing through from 1965 through October 1981, with no evidence of significant worsening of hearing in either ear.  It was the opinion of the examiner that the Veteran's current bilateral hearing loss and reported tinnitus were less likely as not related to military service.  The rationale for this opinion was that the service records indicated that the Veteran had normal hearing bilaterally throughout his military service, with no evidence of significant worsening of hearing during service.  Noise-induced hearing loss was noted to be an injury, with the effects of hazardous noise exposure (e.g., hearing loss and tinnitus) present at the time of the injury.  The examiner noted that the Institute of Medicine Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present had concluded that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely.  For this reason, the current bilateral hearing loss and reported tinnitus were considered less likely than not related to military service.  

In a May 2014 opinion, a VA audiologist opined that hearing loss was not caused by military noise exposure.  This audiologist, who reviewed the service treatment and VA records, noted that the retirement audiogram clearly showed normal hearing bilaterally, and there was no evidence in the literature that noise exposure causes delayed onset hearing loss.  In June 2014, the audiologist noted that there was "nothing new in the literature that supports delayed onset hearing loss."  

Following the Board's March 2015 remand, the VA audiologist who provided the 2014 opinions furnished a supplemental opinion in July 2015.  The audiologist acknowledged the fluctuations and shifts in audiometric findings during the Veteran's military career and offered a partial list of factors that have an effect on pure tone testing, alone or in combination, that can account for the variability during audiograms: 1) thresholds are not static and may vary 5 to 10 decibels from test to retest; 2) ambient noise in the testing environment that may elevate thresholds; 3) the experience of the technician (earphone placement, instructions); 4) middle ear pathology (cerumen, ear infection, perforation that heals); 5) undiscovered collapsing ear canals; 6) recent noise exposure resulting in temporary threshold shifts; 7) medications the Veteran may be taking short-term (e.g., aspirin) that can create temporary hearing loss; and 8) cooperation of the Veteran during testing.  Regardless, the audiologist found that the Veteran's hearing was normal at retirement, and the literature still does not support delayed onset hearing loss from noise exposure.  The audiologist's opinion therefore remained unchanged since her original opinion.

In evaluating the above evidence, the Board acknowledges that the Veteran did experience acoustic trauma in service and that he was in service for well over 20 years.  At the same time, his second period of service ended in 1982, and he was not first shown to have a bilateral hearing loss disability as defined under 38 C.F.R. § 3.385 until July 1991 (left ear) and July 1993 (right ear), meaning that there was no evidence of a disability for nine years following separation from service.  Also, there was no evidence suggesting tinnitus until his November 2010 claim; indeed, he denied tinnitus during a VA examination in October 1999, more than 17 years subsequent to separation from service.  Finally, all of the VA audiological opinions of record, particularly the highly detailed July 2015 opinion as to bilateral hearing loss, weigh against the finding that bilateral hearing loss and tinnitus were etiologically related to service and noise exposure therein.  All of these opinions were based upon a review of the relevant audiological records contained in the claims file, and they weigh heavily against the Veteran's claims.

Indeed, the Veteran's lay opinion constitutes the only evidence supporting his claims.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Moreover, the Board does not doubt that the Veteran is capable of observing a diminishment in auditory acuity, or a ringing in the ears.  In this case, however, a bilateral hearing loss disability, as opposed to hearing loss in and of itself, is not capable of lay observation but must be confirmed by pure tone threshold and/or Maryland CNC testing, under 38 C.F.R. § 3.385.  Moreover, while the Veteran has reported tinnitus during service, he also indicated during his June 2011 VA examination that it had not been continuous since service but instead had become manifest again at a later, unspecified date.  Finally, the Board must note the considerable lapse in time between separation from service and the first reports and diagnoses of both disabilities.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  Consequently, even though the Board does not question the Veteran's credibility or the sincerity of his contentions, those same contentions are of markedly less probative value than the medical opinions cited above.

Overall, the preponderance of the evidence is against the Veteran's claims for service connection and tinnitus, and these claims must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


